Motion for resettlement and clarification granted to the extent that the ordering paragraph of the remittitur order entered September 21,1984 amended by adding thereto after the word “victims” the words “and any other matter identifying them” and memorandum decision dated September 21,1984 (104 AD2d 733) amended by adding to the last sentence thereof after the word “victims” the words “and any other matter identifying them”; cross motion for reargument denied. Present — Dillon, P. J., Boomer, Green, O’Donnell and Schnepp, JJ.